In re River Marine Contractors Inc.;— Plaintiff(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 89CW-2149; Parish of St. Bernard, 34th Judicial District Court, Div. “C”, No. 61-732.
Prior report: La.App., 556 So.2d 284.
Writ granted. The order of the Fourth Circuit Court of Appeal to dismiss River Marine Contractors, Inc.’s petition without prejudice on the grounds of sovereign immunity is hereby reversed and this matter is remanded to the Fourth Circuit Court of Appeal to consider the exception of improper venue filed by the Board of Commissioners for the Port of New Orleans.